DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 is listed as depending from claim 9, which appears to be a typographical error. It is understood that claim 15 should depend from claim 14 and has been examined as such.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 11 , 16 and 17 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the 
For purposes of examination the limitation will be understood to be the broad recitation.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at most 100mm”, and the claim also recites “ preferably at most 20mm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For purposes of examination the limitation will be understood to be the broad recitation.

	Claim 11 contains an equation in parenthesis. It is unclear whether or not this is intended as a limitation in the claim or an example. If intended as a limitation, the variables (e.g. n, λ) have not been defined. The meets and bounds of the claim are therefore unclear.
	For purposes of examination the equation will be considered an example.


For purposes of examination the environment will be considered the medium in which the device is disposed (e.g. air, water).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7 and 9-20 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Carre et al. (US 2018/0090904).
With respect to claim 1, Carre discloses a glass having a refractive index of at least 1.70 (abstract) comprising the following components (see table in claim 1; SiO2 1-15, [0061]; absorption NiO 0.1-10 [0076-77]; Pb 0 + BaO 0-5 + TiO2 0-5 + La2O3 30-60 + Nb2O5 0-5 = 30-75, [0074, 82]); wherein the absorption component is selected from the group consisting of NiO, CoO, Fe2O3, V205, CrO, MnO, SeO2 and mixtures of two or more thereof ([0076-77]) and wherein the glass absorbs at least 90.0%, 
With respect to claim 2, Carre discloses the following components (see table in claim 2; SiO2 1-15, [0061]; LiO2 + Na2O +K2O 5, [0068]; TiO2 0-5, [0074]; absorption NiO 0.1-10 [0076-77]; Pb 0 + BaO 0-5 + TiO2 0-5 + La2O3 30-60 + Nb2O5 0-5 = 30-75, [0074, 82]).
With respect to claim 5, Carre discloses the equation (1) is fulfilled, wherein c is the proportion of the absorption component in the glass in mol%, ελ is the molar extinction coefficient of the absorption component for light of the wavelength λ in (mm*mol%)+, l is the glass thickness in mm, Rglass/env is the Fresnel coefficient given by the equation (2), nλglass being the refractive index of the glass for light of the wavelength λ and nλenv being the refractive index of the environment for light of the wavelength λ, and A is the fraction of light of the wavelength λ absorbed by the glass, wherein A is at least 0.95 (as the base glass material is aligned with claim 1 [0082], the absorbing components are the same and with the same concentration [0076-77], the thickness is the same [0012] and the wavelength is the same [0012], the equation (1) is necessarily met when operated in the same environment).
With respect to claim 6, Carre discloses a cladding glass of a solid state laser, comprising the glass of claim 1 (abstract).
With respect to claim 7, Carre discloses the cladding glass has a thickness of 1 to 5 mm ([0012]).
With respect to claim 9, Carre discloses a laser component comprising: a core comprising doped sapphire ([0010]) and a cladding glass according to claim 6 (abstract) on said core, wherein for radiation in the wavelength range of 750 nm to 850 nm the extraordinary refractive index of the doped sapphire and the refractive index of the cladding glass differ from each other by at most 0.05 ([0013]).
With respect to claim 10, Carre discloses the sapphire is doped with a dopant which is selected from the group consisting of ions of the elements titanium, chromium, iron and vanadium (Ti [0019]).

With respect to claim 12, Carre discloses in a temperature range of -30*C to 70*C the mean coefficient of linear longitudinal thermal expansion a of the cladding glass differs from the mean value of the mean coefficient of linear longitudinal thermal expansion of the doped sapphire, parallel to the crystallographic axis c of the sapphire, and the mean coefficient of linear longitudinal thermal expansion of the doped sapphire, orthogonal to the crystallographic axis c of the sapphire, by at most 0.5*10-6 K-1 ([0056]).
With respect to claim 13, Carre discloses the cladding glass comprises a coating and wherein the cladding glass is roughened on at least one side area ([0089-90]).
With respect to claim 14, Carre discloses a method for producing a laser component according to claim 9, comprising the following steps a) providing of the doped sapphire, b) providing of the cladding glass, and c) arranging of the cladding glass on the doped sapphire (abstract, [0010]).
With respect to claim 15, Carre discloses the arranging of the cladding glass on the doped sapphire is performed by optical contact bonding ([0119]).
Claim 16 is rejected for the same reasons outlined in the rejection to claim 1 above.
Claim 17 is rejected for the same reasons outlined in the rejection to claim 5 above.
Claim 18 is rejected for the same reasons outlined in the rejection to claim 6 above.
Claim 19 is rejected for the same reasons outlined in the rejection to claim 9 above.
Claim 20 is rejected for the same reasons outlined in the rejection to claim 14 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carre.
With respect to claim 3, Carre teaches the following components (see table in claim 3):
SiO2 1-15 ([0061]) and SiO2 +B2O3  up to 60 ([0061]);
BaO 0-5 ([0069]);
LiO2 + Na2O +K2O 5, [0068];
TiO2 0-5, [0074];
Nb2O5 +Y2O3 0-20 ([0066]);
absorption NiO 0.1-10 [0076-77].
Carre does not teach sufficient detail of SiO2 20-50, Na2O 2-20, K2O 1-15, TiO 10-50 and Nb2O5 1-20. Carre does further teach that each of these components is a result effective variable ([0061] SiO2, 
With respect to claim 8, Carre teaches the device outlined above, including the desire for the glass to absorb the unwanted light ([0004, 5, 8, 9, 14]). Carre does not teach the glass has an optical depth z of at least 1 in the direction of the parasitic laser light. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the components of the glass of Carre to obtain an optical depth of at least 1 in the direction of the parasitic laser light as a means of insuring the majority/all of the parasitic light does not return to the doped core as is desired by the device of Carre (abstract, [0009, 14]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carre in view of Borrelli et al. (EP 0716050).
With respect to claim 4, Carre teaches the following components (see table in claim 4):
SiO2 1-15 ([0061]) and SiO2 +B2O3  up to 60 ([0061]);
absorption NiO 0.1-10 [0076-77].
Carre does not teach sufficient detail of SiO2 >15-45. Carre does further teach that this component is a result effective variable ([0061] SiO2) which affects the absorption ([0026]), refractive index ([0028]) and thermal expansion characteristics ([0048]). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the ratio of the SiO2 components taught by Carre to those in the claimed table as a matter of optimization of the known art 
Carre further teaches the core to be that of Al2O3 ([0003]) but does not teach the glass to have Al2O3 0.1-10 or PbO 45-75. Borrelli teaches a glass for use with lasers and amplifiers (“Field of the invention”) which are usable as claddings (pg.9 lines 17-23) and which use Al2O3 0-3 and PbO 49-60 (pg.9 center table). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the glass components in the stated ratios of Borrelli in the glass of Carre as a means of adding components to adjust the refractive index to match that of the Al2O3 core of Carre.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the attached PTO-891 form wherein numerous related art references are outlined.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828